*767
ORDER

PER CURIAM:
In 1991, Mr. McDermott was convicted of second-degree robbery, first-degree burglary, attempted stealing of over one hundred fifty dollars, and armed criminal action. He received concurrent sentences, resulting in twenty-five years total imprisonment. After Mr. McDermott was refused parole in 2002, he filed a Petition for Declaratory Judgment and Writ of Mandamus to Establish and Enforce Equal Opportunity to Parole and to Access the Courts.
For the reasons explained in the memorandum furnished to the parties, we affirm the circuit court’s grant of summary judgment, denial of the motions to amend and vacate, and order requiring Mr. McDer-mott to pay the remainder of his filing fee. Rule 84.16(b).